Name: Council Regulation (EEC) No 830/78 of 25 April 1978 laying down general rules for the supply of milk fats to certain developing countries and specialized bodies under the 1978 food-aid programme
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 115/6 Official Journal of the European Communities 27. 4. 78 COUNCIL REGULATION (EEC) No 830/78 of 25 April 1978 laying down general rules for the supply of milk fats to certain developing coun ­ tries and specialized bodies under the 1978 food-aid programme Whereas it is desirable that the rules for imple ­ menting the measures laid down for buying in butter or butteroil on the market should be adopted in accor ­ dance with the procedure laid down in Article 30 of Regulation (EEC) No 804/68 , as in the case of the rules to be applied where public stocks are used, HAS ADOPTED THIS REGULATION : Article 1 A quantity of butter or butteroil corresponding to 35 800 tonnes of butteroil shall be made available to certain developing countries and specialized bodies under the 1978 food-aid programme. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ( ! ), as last amended by Regulation (EEC) No 2560/77 (2 ), and in particular Article 6 (6) thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parlia ­ ment (3 ), Whereas certain developing countries and specialized bodies have indicated their requirements in milk fats ; whereas these fats may be supplied in the form of butter or butteroil produced within the Community and meeting certain quality standards ; Whereas the amounts available at present in the Community enable a quantity corresponding to 35 800 tonnes of butteroil to be supplied as food aid in butter and butteroil ; whereas the apportionment of supplies between public and private stocks will vary depending on market trends and seasonal require ­ ments ; Whereas in view of the situation on the Community market in butter and other butter fats as well as the need to make certain emergency deliveries and ensure regular supplies under the most favourable economic conditions provision should be made for these supplies to be made either by taking butter or other butter fats from stocks held by intervention agencies or by buying in butter or butteroil on the Community market ; Whereas, in order to enable the aid to be used effec ­ tively, arrangements should be made to finance certain transport and distribution costs ; Whereas the supplies must be delivered at the cheapest possible price ; whereas, in order to achieve that aim, provision should be made for a tendering procedure ; whereas, however, in the interests of speed it may be desirable in exceptional cases to use private contracts : Article 2 1 . The butter referred to in Article 1 shall be purchased in accordance with Article 6 ( 1 ) of Regula ­ tion (EEC) No 804/68 . The butteroil referred to in Article 1 shall be processed from this butter. 2 . If the market situation is such that delivery as provided for in Article 1 cannot be carried out in accordance with paragraph 1 , then the supply shall be ensured by using butter or butter fats available on the Community market . Buying-in shall be done in such a way as not to disturb the normal development of prices on the market . Article 3 For the purposes of Article 1 : (a) the cost of the butter or butteroil , delivered to the port of shipment or a corresponding stage, shall be financed by the Community ; (b) in exceptional cases, the Community may also wholly or partially finance on a decision of the Council adopted in accordance with the procedure referred to in Article 8 :  forwarding to the frontier of the country and, possibly, to the places of destination , and  distribution , where the goods are distributed by a specialized body. (  ) OJ No L 148, 28 . 6 . 1968 , p. 13 . (2 ) OJ No L 303, 28 . 11 . 1977, p. 1 . (3 ) OJ No C 36, 13 . 2 . 1978 , p. 54 . 27. 4. 78 Official Journal of the European Communities No L 115/7 Article 4 The costs referred to in Article 3 (b) shall , where the arrangements agreed with the recipient country or body so provide, be paid wholly or in part as a lump sum contribution to the recipient country or body by the intervention agency responsible for the operation . Article 5 &lt; Without prejudice to Article 4, invitations to tender shall be issued for delivery of the product, including packing, labelling and forwarding to the port of ship ­ ment or a corresponding stage, and, where relevant, for its forwarding beyond that stage, save in excep ­ tional cases where private contracts may be negotiated . Article 6 The sums to be paid to the undertaking selected shall be due only if : (a) the undertaking satisfies the conditions laid down in the invitation to tender or the private contract ; and (b) the quality and packing of the delivered product are found on inspection to comply with the rele ­ vant Community provisions . Provision may be made for part of such sums to be paid in advance. Article 7 The decision to apply Article 2 (2) shall be taken and the resulting procedure for implementing that para ­ graph and Article 5 shall be adopted in accordance with the procedure laid down in Article 30 of Regula ­ tion (EEC) No 804/68 . Article 8 The countries and bodies for which this aid is destined, together with the quantity to be allocated to each , shall be determined by the Council acting by a qualified majority on a proposal from the Commis ­ sion . Article 9 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 25 April 1978 . For the Council The President Lise 0STERGAARD